Broyles, C. J.,
concurring specially. I concur in the ruling that the court erred in overruling the general demurrer to the petition. However, I do not concur in the othér rulings. The error in overruling the general demurrer to the petition rendered the further proceedings in the case nugatory; and, under the uniform rulings of the Supreme Court and of this court, the other assignments of error upon the striking of the answer to the petition, upon the dis-allowance of an amendment to the answer, and upon the overruling of the motion for a new trial, should not be passed upon. Of course, the rulings of the majority of the court upon these last three assignments of error are obiter dicta and not binding as precedents.